In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-365V
                                   Filed: September 26, 2016
                                         UNPUBLISHED

****************************
STEPHEN KNOWLES,                         *
                                         *
                   Petitioner,           *     Joint Stipulation on Damages;
v.                                       *     Influenza;
                                         *     Guillain-Barre Syndrome; GBS;
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                   Respondent.           *
                                         *
****************************
Renee J. Gentry, Vaccine Injury Clinic, George Washington University Law School, for
petitioner.
Gordon Elliot Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On March 21, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Gullain-Barre Syndrome (“GBS”)
following receipt of his September 17, 2015 influenza vaccination. Petition at 1;
Stipulation, filed September 21, 2016, at ¶ 4. Petitioner further alleges that he
experienced residual effects of his GBS for more than six months and that there has
been no prior award or settlement of a civil action for damages as a result of his
condition. Petition at 3; Stipulation at ¶¶ 4-5. “Respondent denies that the flu vaccine
caused any injury to petitioner. ” Stipulation at ¶ 6.

       Nevertheless, on September 21, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $495,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2